DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsuki (US 10,185,495).
Consider claim 1, Katsuki discloses a method comprising: receiving, by the virtual storage system, a request to write data to the virtual storage system; transforming, within staging memory provided by a first tier of storage of the virtual storage system, the data to generate transformed data, wherein the staging memory is an intermediate storage area used for receiving data from a storage controller within the virtual storage system when transforming the data for subsequent storage within a second tier of storage in the virtual storage system; and migrating, from the staging memory in the first tier of storage to the second tier of storage that is more durable than the first tier of storage of the virtual storage system, at least a portion of the transformed data (abstract, Col. 1 lines 29-41, Col. 5 lines 24-34, 48-51, Col. 7 lines 37-50, Col. 10 lines 42-53, Col. 11 lines 57-63, Col. 12 lines 7-14, Katsuki discloses a virtual storage system that receives requests to store and retrieve data. The system is a hierarchical system that migrates data to an object block store where the data is transformed into an object. The claims do not impose any specific requirements on the staging memory other than it is part of the first tier, receives data from a controller and the received data is transformed for subsequent storage in a second tier. The block based storage is considered the claimed staging memory that stores data that is subsequently transformed into an object for storage in a second tier memory, therefore teaching the new claim language.).
Consider claim 2, Katsuki discloses the method of claim 1, wherein the staging memory provides transactional consistency and write acknowledgments, and wherein the second tier of storage includes virtual drives provided by virtual drive servers of the virtual storage system data (abstract, Col. 1 lines 29-41, Col. 5 lines 24-34, 48-51, Col. 7 lines 37-50, Col. 10 lines 42-53, Col. 11 lines 57-63, Col. 12 lines 7-14, write transactions are consistently written and stored and therefore the system acknowledges the data. The system uses virtual addressing.).
Consider claim 4, Katsuki discloses the method of claim 1, wherein migrating the at least the portion of data stored within the staging memory is responsive to detecting a condition for transferring data between the staging memory to the durable data storage provided by the virtual storage system (abstract, Col. 1 lines 29-41, Col. 5 lines 24-34, 48-51, Col. 7 lines 37-50, Col. 10 lines 42-53, Col. 11 lines 57-63, Col. 12 lines 7-14, access frequency can determine the movement of data.).
Consider claim 5, Katsuki discloses the method of claim 4, wherein transforming the data includes detecting overwrites to existing data and creating a new object corresponding to the data (abstract, Col. 1 lines 29-41, Col. 5 lines 24-34, 48-51, Col. 7 lines 37-50, Col. 10 lines 42-53, Col. 11 lines 57-63, Col. 12 lines 7-14, duplicate data is detected and deduplication is performed that reduces the amount of data migrated.).
Consider claim 6, Katsuki discloses the method of claim 4, wherein controller logic configured to perform the transformation of the data is included within the one or more virtual drives of the staging memory (abstract, Col. 1 lines 29-41, Col. 5 lines 24-34, 48-51, Col. 7 lines 37-50, Col. 10 lines 42-53, Col. 11 lines 57-63, Col. 12 lines 7-14)
Consider claim 7, Katsuki discloses the method of claim 6, wherein the controller logic is further configured to perform receiving the request to write data (abstract, Col. 1 lines 29-41, Col. 5 lines 24-34, 48-51, Col. 7 lines 37-50, Col. 10 lines 42-53, Col. 11 lines 57-63, Col. 12 lines 7-14).
Consider claim 8, Katsuki discloses the method of claim 4, wherein transforming the data includes one or more of: deduplication, compression, or overwriting (abstract, Col. 1 lines 29-41, Col. 5 lines 24-34, 48-51, Col. 7 lines 37-50, Col. 10 lines 42-53, Col. 11 lines 57-63, Col. 12 lines 7-14, deduplication is disclosed.).
Consider claim 9, Katsuki discloses the method of claim 4, wherein the staging memory includes multiple virtual drive servers (abstract, Fig. 5, 6, 26,  Col. 1 lines 29-41, Col. 5 lines 24-34, 48-51, Col. 7 lines 37-50, Col. 10 lines 42-53, Col. 11 lines 57-63, Col. 12 lines 7-14,).
Consider claim 10, Katsuki discloses the method of claim 9, wherein the multiple virtual drive servers include respective local storage (abstract, Fig. 5, 6, 26,  Col. 1 lines 29-41, Col. 5 lines 24-34, 48-51, Col. 7 lines 37-50, Col. 10 lines 42-53, Col. 11 lines 57-63, Col. 12 lines 7-14,).
Consider claim 11, Katsuki discloses the method of claim 9, wherein the multiple virtual drive servers provide block-level data storage (abstract, Fig. 5, 6, 26,  Col. 1 lines 29-41, Col. 5 lines 24-34, 48-51, Col. 7 lines 37-50, Col. 10 lines 42-53, Col. 11 lines 57-63, Col. 12 lines 7-14,).
Consider claim 12, Katsuki discloses the method of claim 4, wherein the request to write data to the virtual storage system is received by one or more virtual controllers running within a virtual machine, a container, or a bare metal server (abstract, Fig. 5, 6, 26,  Col. 1 lines 29-41, Col. 5 lines 24-34, 48-51, Col. 7 lines 37-50, Col. 10 lines 42-53, Col. 11 lines 57-63, Col. 12 lines 7-14,).
Consider claim 13, Katsuki discloses the method of claim 4, wherein staging memory is provided by multiple virtual drive servers that respectively include a both virtual controller and local memory (abstract, Fig. 5, 6, 26,  Col. 1 lines 29-41, Col. 5 lines 24-34, 48-51, Col. 7 lines 37-50, Col. 10 lines 42-53, Col. 11 lines 57-63, Col. 12 lines 7-14,)
Consider claim 14, Katsuki discloses the method of claim 4, wherein the at least the portion of the data stored within the staging memory is deduplicated, encrypted, or compressed prior to migration from the staging memory to the durable data storage (abstract, Col. 1 lines 29-41, Col. 5 lines 24-34, 48-51, Col. 7 lines 37-50, Col. 10 lines 42-53, Col. 11 lines 57-63, Col. 12 lines 7-14, deduplication is disclosed.).
Consider claim 15, Katsuki discloses the method of claim 4, wherein the staging memory of the virtual storage system is characterized by a low read latency relative to the durable data storage provided by the cloud storage system (abstract, Col. 1 lines 29-41, Col. 5 lines 24-34, 48-51, Col. 7 lines 37-50, Col. 10 lines 42-53, Col. 11 lines 57-63, Col. 12 lines 7-14, SSD memory is used.).
Claims 16-20 are the system claims of method claims 1 and 4-7 and are rejected in the same manner using the same rationale.
Response to Arguments
Applicant's arguments filed 8/12/2021 have been fully considered but they are not persuasive. The arguments pertain to the new claim limitations, which have been addressed in the appropriate claim rejections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MICHAEL ALSIP/Primary Examiner, Art Unit 2136